DETAILED ACTION
Status of Claims 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #15/770,889, filed on 07/14/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1, 4-7, and 9-20 are pending and have been examined.





Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentbale over Goldman, et al., Pre-Grant Publication No. 2014/0136309 A1 in view of Chien, et al., Pre-Grant Publication No. 2001/0054003 A1 and in further view of Sharp, Pre-Grant Publication No. 2016/0012465 A1.
Regarding claims 1, 17, 18, 19, and 20, Goldman teaches:
An information processing device (method) (system)… comprising
a processing unit configured to associate payment information with giving information identifying a user of a point service to which a point is to be given (see at least [0018], [0030], and [0044] in which the system suggests one of several payment instruments associated with a single user payment card based on reward opportunities, offers, coupons, or other deals associated with the particular card)
cause the payment information and the giving information that are associated with each other to be transmitted to a transmission target (see Figure 1, [0023], [0026], and [0040] in which the payment instrument and associated reward opportunity are transmitted to the payment network via the merchant point of sale for processing of the payment and reward)
wherein, in a case in which there are a plurality of pieces of the giving information registered, the processing unit specifies, on a basis of setting information of the plurality of pieces of giving information to associate the one piece of giving information with the payment information  (see at least [0018], [0030], and [0044] in which the system suggests one of several payment instruments associated with a single user payment card based on reward opportunities, offers, coupons, or other deals associated with the particular card; see also Figure 4 and [0032]-[0034] in which the one piece of giving information and the payment instrument are selected from among many based on such as user settings and priorities)
determine whether a plurality of target points are registered (see Figure 4, [0018], [0030], [0032]-[0034], and [0044] in which target points that are registered are determined and the user rules and settings are used to select one target point from among many target points for the merchant purchase based on a condition such as which option will give the user the best reward)
determine, based on the determination that the plurality of target points are registered, to check a user setting and specify one target point of the plurality of target points based on a condition (see Figure 4, [0018], [0030], [0032]-[0034], and [0044] in which target points that are registered are determined and the user rules and settings are used to select one target point from among many target points for the merchant purchase based on a condition such as which option will give the user the best reward)
wherein the one piece of giving information and the payment information associated with each other are transmitted to the transmission target to perform a process related to payment based on the payment information and to perform a process of giving a point based on the one piece of giving information (see Figure 1, [0023], [0026], and [0040] in which the payment instrument and associated reward opportunity are transmitted to the payment network via the merchant point of sale for processing of the payment and reward)
wherein the processing unit is implemented via at least one processor (see Figure 9 and [0058]-[0061])
Goldman, however, does not appear to specify:
the processing unit is further configured to determine, based on the determination that the plurality of target points are not registered, to not check the user setting and not specify the one target point of the plurality of target points based on the condition, and combine the one piece of giving information and the payment information associated with each other
wherein the combined one piece of giving information and the payment information are both transmitted together to the transmission target
Chien teaches:
the processing unit is further configured to determine, based on the determination that the plurality of target points are not registered, to not check the user setting and not specify the one target point of the plurality of target points based on the condition, and combine the one piece of giving information and the payment information associated with each other (see Figure 13 and [0068]-[0069] in which the user’s available reward account is not registered with the merchant at the point of sale and a secondary transaction number is created that is a combination of the financial account number and the reward account, and this combined information is then transmitted to points of sale to conduct a transaction)
wherein the combined one piece of giving information and the payment information are both transmitted together to the transmission target (see Figure 13 and [0068]-[0069] in which a secondary transaction number is created that is a combination of the financial account number and the reward account, and this combined information is then transmitted to points of sale to conduct a transaction)
It would be obvious to one of ordinary skill in the art to combine Chien with Goldman because Goldman already teaches facilitation of use of awards or promotions applied to a transaction in addition to the payment account of the user, and a combined information would allow for point of sale side facilitation of the reward account being used for the transaction with a single transmission, allowing for greater privacy for the user and without the merchant being involved in the reward management process.
Goldman and Chien, however, does not appear to specify:
wherein the one piece of giving information and the payment information are combined by recording the giving information as metadata of the payment information
Sharp teaches:
wherein the one piece of giving information and the payment information are combined by recording the giving information as metadata of the payment information (see [1056] in which various data pieces such as a loyalty, offer, or reward identifier can be combined with payment information by adding the loyalty/offer/reward information as metadata)
It would be obvious to one of ordinary skill in the art to combine Sharp with Goldman and Chien because Chien already teaches combined information for the use in a purchase, and attaching it as metadata would allow for easy access and reading by a plurality of merchant-side systems and payment networks.

Regarding claim 12, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 1
Goldman further teaches:
wherein the payment information includes one or two or more pieces of information for specifying sales information in a payment place (see at least [0018], [0030], and [0044] in which the system suggests one of several payment instruments associated with a single user payment card based on reward opportunities, offers, coupons, or other deals associated with the particular card, and the analysis takes place while the user is at the point of sale, but the analysis is not done by the point of sale device, and it is done based on the current transaction information)
 

Regarding claim 14, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 12
Goldman further teaches:
wherein the one or two or more pieces of information included in the payment information are acquired from an external device (see at least [0018], [0030], and [0044] in which the system suggests one of several payment instruments associated with a single user payment card based on reward opportunities, offers, coupons, or other deals associated with the particular card by sending them to the user mobile device, but the purchase information that the suggestions are based on is received from the point of sale device at the merchant)

Regarding claim 15, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 1
Goldman further teaches:
wherein the processing unit causes the payment information and the giving information that are associated with each other to be transmitted to a transmission target set in advance (see [0040]-[0043] in which the payment information would be routed to the acquirer and issuer to facilitate the payment and rewards and the corresponding reward associated with the payment instrument would be facilitated by the issuer corresponding to the payment instrument; this would inherently be set in advance)

Regarding claim 16, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 1
Goldman further teaches:

wherein the processing unit causes the payment information and the giving information that are associated with each other to be transmitted to a transmission target determined on a basis of the payment information (see [0040]-[0043] in which the payment information would be routed to the acquirer and issuer to facilitate the payment and rewards and the corresponding reward associated with the payment instrument would be facilitated by the issuer corresponding to the payment instrument)


Claims 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldman, et al., Pre-Grant Publication No. 2014/0136309 A1 in view of Chien, et al., Pre-Grant Publication No. 2001/0054003 A1 and in further view of Sharp, Pre-Grant Publication No. 2016/0012465 A1 and in further view of Black, Pre-Grant Publication No. 2016/0371717 A1.
Regarding claim 4, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 1
Goldman, Chien, and Sharp however, does not appear to specify:
wherein priorities of points to be given are set in the setting information, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority among the plurality of pieces of giving information
Black teaches:
wherein priorities of points to be given are set in the setting information, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority among the plurality of pieces of giving information (see [0011], [0013], [0018], [0020], [0026], and [0031] in which the product and payment that is given a higher priority is the one that is most beneficial and gives the most reward to the user)
It would be obvious to one of ordinary skill in the art to combine Black with Goldman, Chien, and Sharp because Goldman already teaches analysis of potential rewards for a transaction based on the purchase information, and prioritizing the maximum reward would allow the purchaser to gain the most benefit from the transaction.

Regarding claim 5, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 1
Goldman, Chien, and Sharp however, does not appear to specify:
wherein priorities of points to be given in respective payment places are set in the selling information
the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority in a payment place indicated by the payment information among the plurality of pieces of giving information
Black teaches:
wherein priorities of points to be given in respective payment places are set in the selling information (see [0011]-[0013] in which the user can set priority preferences or the system can do it automatically)
the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority in a payment place indicated by the payment information among the plurality of pieces of giving information (see [0011], [0013], [0018], [0020], [0026], and [0031] in which the product and payment that is given a higher priority is the one that is most beneficial and gives the most reward to the user)
It would be obvious to one of ordinary skill in the art to combine Black with Goldman, Chien, and Sharp because Goldman already teaches analysis of rewards for a transaction based on purchase information, and prioritizing the maximum reward would allow the purchaser to gain the most benefit from the transaction.


Regarding claim 6, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 1
Goldman, Chien, and Sharp however, does not appear to specify:
wherein priorities of points to be given for respective payment methods are set in the setting information
the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority by a payment method indicated by the payment information among the plurality of pieces of giving information
Black teaches:
wherein priorities of points to be given for respective payment methods are set in the setting information (see [0011]-[0013] in which the user can set priority preferences or the system can do it automatically)
the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher priority by a payment method indicated by the payment information among the plurality of pieces of giving information (see [0011], [0013], [0018], [0020], [0026], and [0031] in which the product and payment that is given a higher priority is the one that is most beneficial and gives the most reward to the user)
It would be obvious to one of ordinary skill in the art to combine Black with Goldman, Chien, and Sharp because Goldman already teaches analysis of rewards for a transaction based on purchase information, and prioritizing the maximum reward would allow the purchaser to gain the most benefit from the transaction.


Regarding claim 7, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 1
Goldman, Chien, and Sharp however, does not appear to specify:
wherein earning rates of points to be given on a basis of content of payments are set in the setting information
the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher earning rate based on content of a payment indicated by the payment information, among the plurality of pieces of giving information 
Black teaches:
wherein earning rates of points to be given on a basis of content of payments are set in the setting information and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher earning rate based on content of a payment indicated by the payment information, among the plurality of pieces of giving information  (see [0011], [0013], [0018], [0020], [0026], and [0031] in which the product and payment that is given a higher priority is the one that is most beneficial and gives the most reward to the user)
It would be obvious to one of ordinary skill in the art to combine Black with Goldman, Chien, and Sharp because Goldman already teaches analysis of rewards for a transaction based on an electronic receipt, and prioritizing the maximum reward would allow the purchaser to gain the most benefit from the transaction.


Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldman, et al., Pre-Grant Publication No. 2014/0136309 A1 in view of Chien, et al., Pre-Grant Publication No. 2001/0054003 A1  and in further view of Sharp, Pre-Grant Publication No. 2016/0012465 A1 and in further view of Lloyd, et al., Pre-Grant Publication No. 2017/0091765 A1.
Regarding claim 9, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 1
Goldman, Chien, and Sharp, however, does not appear to specify:
wherein the state related to a point is a state of giving the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a same type of a point as a point that has already been given and that is larger in amount, among the plurality of pieces of giving information
Lloyd teaches:
wherein the state related to a point is a state of giving the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a same type of a point as a point that has already been given and that is larger in amount, among the plurality of pieces of giving information (see [0038] in which the reward opportunity with the most potential points to be awarded is selected)
It would be obvious to one of ordinary skill in the art to combine Lloyd with Goldman, Chien, and Sharp because Goldman already teaches analysis of rewards for a transaction based on purchase information, and selecting the eligible reward opportunity that results in the most points would allow the purchaser to gain the most benefit from the transaction.

Regarding claim 10, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 1
Goldman, Chien, and Sharp however, does not appear to specify:
wherein the state related to a point is a usage state of the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher usage frequency among the plurality of pieces of giving information
Lloyd teaches:
 wherein the state related to a point is a usage state of the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a point having a higher usage frequency among the plurality of pieces of giving information (see [0038] in which the reward opportunity  is selected based on prior usage)
It would be obvious to one of ordinary skill in the art to combine Lloyd with Goldman, Chien, and Sharp because Goldman already teaches analysis of rewards for a transaction based on purchase information, and selecting the eligible reward opportunity based on prior usage would prioritize that which the user has already shown regular affinity for.


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goldman, et al., Pre-Grant Publication No. 2014/0136309 A1 in view of Chien, et al., Pre-Grant Publication No. 2001/0054003 A1 and in further view of Sharp. Pre-Grant Publication No. 2016/0012465 A1 and in further view of Cundle, Pre-Grant Publication No. 2013/0304522 A1.
Regarding claim 11, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 1
Goldman, Chien, and Sharp however, does not appear to specify:
wherein the state related to a point is a state of an expiration date of the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a same type of a point as a point that has already been given and whose expiration date is closer, or a piece of giving information used to give a point whose expiration date is further away, among the plurality of pieces of giving information
Cundle teaches:
wherein the state related to a point is a state of an expiration date of the point, and the processing unit specifies, as the giving information to be associated with the payment information, a piece of giving information used to give a same type of a point as a point that has already been given and whose expiration date is closer, or a piece of giving information used to give a point whose expiration date is further away, among the plurality of pieces of giving information (see [0018] in which the reward points for travel are used that are the closest to expiration so as to avoid loss of the points)
It would be obvious to one of ordinary skill in the art to combine Cundle with Goldman, Chien, and Sharp because Goldman already teaches analysis of transaction data to select and credit award points based on the transaction data, and prioritizing a reward or offer opportunity that will soon expire would help the user avoid the loss of the opportunity to use the points or offer.  

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goldman, et al., Pre-Grant Publication No. 2014/0136309 A1 in view of Chien, et al., Pre-Grant Publication No. 2001/0054003 A1 and in further view of Sharp, Pre-Grant Publication No. 2016/0012465 A1 and in further view of Goldfinger, et al., Pre-Grant Publication No. 2014/0372198 A1.
Regarding claim 13, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 12
Goldman, Chien, and Sharp, however, does not appear to specify:
wherein the one or two or more pieces of information included in the payment information are specified on a basis of receipt information 
Goldfinger teaches:
wherein the one or two or more pieces of information included in the payment information are specified on a basis of receipt information (see [0066]-[0068] and [0164] in which an electronic receipt is for a transaction at a point of sale of a merchant and is for multiple products purchased)
It would be obvious to one of ordinary skill in the art to combine Goldfinger with Goldman, Chien, and Sharp because Goldman already teaches analysis of transaction data to select and credit award points based on the transaction data, and credits rewards after the transaction is complete as in [0040], as well as gives the option of automatic selection of the optimal payment instrument based on user preferences as in [0032]-[0038], and using receipt data after the transaction is complete to select a payment instrument and reward would allow for post-transaction selection of the payment instrument and reward, which would be able to be facilitated since the same user payment card would be used regardless that is linked to all the payment instruments and rewards, so the transaction could still occur ahead of time.  


Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goldman, et al., Pre-Grant Publication No. 2014/0136309 A1 in view of Chien, et al., Pre-Grant Publication No. 2001/0054003 A1 and in further view of Sharp, Pre-Grant Publication No. 2016/0012465 A1 and in further view of Battle, et al., Pre-Grant Publication No. 2015/0149271 .
Regarding claim 22, the combination of Goldman, Chien, and Sharp teaches:
the information processing device according to claim 1
Goldman, Chien, and Sharp, however, does not appear to specify:
wherein the processing unit is further configured to determine whether or not to combine the payment information and the giving information based on whether or not the plurality of pieces of the giving information are registered 
Battle teaches:
wherein the processing unit is further configured to determine whether or not to combine the payment information and the giving information based on whether or not the plurality of pieces of the giving information are registered (see at least [0031] in which a user registers and in registering also indicates which loyalty accounts should be used to pay for transactions at a point of sale under what circumstance, and this dictates what loyalty accounts will be used automatically in response to a transaction and when)
It would be obvious to one of ordinary skill in the art to combine Battle with Goldman, Chien, and Sharp because Goldman already teaches the user setting up priorities when they register their various reward accounts linked to their payment account and Chien already teaches the user setting up the use of reward points combined with a payment account for use in transactions, and basing what giving information will be applied to the actual transaction based on registration information allows the system and the user to optimize and set preferences for prioritizing the use of the giving information during the transaction.  
 

Response to Arguments
Regarding the applicant’s arguments addressing the rejections under 35 USC 112a:
The amendments to the claims have overcome the rejection and the rejection is withdrawn.


Regarding the applicant’s arguments addressing the rejections under 35 USC 103:
No specific arguments have been put forth.  Further the applicant’s amendments to the claims have been considered but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.   


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
Hu, et al., Pre-Grant Publication No. 2015/0066651 A1- see Abstract, Figures 5A-7B, and [0062]-[0068] in which a transaction authorization request is received from a POS, registered payment types are sent to the POS combined with other information, such as offer information, and the transaction is conducted with the payment instrument.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
	
/LUIS A BROWN/Primary Examiner, Art Unit 3682